  

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) will be
effective as of April 30, 2012 (the “Effective Date”), by and between
InnerWorkings, Inc., a Delaware limited liability company (the “Company”), and
Joseph Busky (“Busky”).

 

WITNESSETH:

 

WHEREAS, the Company and Busky entered into an employment agreement dated July
16, 2008 (the “Prior Agreement”);

 

WHEREAS, the Company and Busky wish to amend and restate the Prior Agreement;

 

WHEREAS, the Company wishes to provide an inducement for Busky to remain in its
employ as its Chief Financial Officer (“CFO”); and

 

WHEREAS, Busky is willing to remain in the employ of the Company as its Chief
Financial Officer on the terms and conditions hereafter set forth.

 

NOW, THEREFORE, the Company and Busky hereby agree that, as of the Effective
Date, the Prior Agreement is amended and restated in its entirety to read as
follows:

 

1. Employment; Position and Duties. The Company agrees to employ Busky, and
Busky agrees to be employed by the Company, upon the terms and conditions of
this Agreement. Busky shall be employed by the Company as the Company’s Chief
Financial Officer (“CFO”), reporting to the Chief Executive Officer of the
Company (the “CEO”). In this capacity, Busky agrees to devote his full time,
energy and skill to the faithful performance of his duties herein, and shall
perform the duties and carry out the responsibilities assigned to him to the
best of his ability and in a diligent, businesslike and efficient manner.
Busky’s duties shall include all those duties customarily performed by the CFO,
as well as those additional duties commensurate with his position as CFO that
may be reasonably assigned by the CEO or the Board of Directors of the Company
(the “Board”). Busky shall comply with any policies and procedures established
for Company employees, including without limitation, those policies and
procedures contained in the Company’s employee handbook previously delivered to
Busky.

 

2. Term of Employment. This Agreement shall become effective upon the Effective
Date and shall expire on December 31, 2016, unless earlier terminated by either
party, in accordance with the terms of this Agreement and/or the following
sentence. This Agreement may be terminated by Busky, or by the Company’s CEO or
Board, at any time, with or without Cause (as defined below). Upon the
termination of Busky’s employment with the Company for any reason, neither party
shall have any further obligation or liability under this Agreement to the other
party, except as set forth in Sections 5, 6, 7, 8, 9, and 10 of this Agreement.

 

 

 

3. Compensation. Busky shall be compensated by the Company for his services as
follows:

 

(a) Base Salary. During the term of this Agreement, Busky shall be paid a base
salary (“Base Salary”) of $37,500 per month (or $450,000.00 on an annualized
basis), subject to applicable withholding, in accordance with the Company’s
normal payroll procedures. Busky’s salary shall be reviewed on an annual basis
by the Board for possible increase (but not decrease) based on the Company’s
operating results and financial condition, salaries paid to other Company
executives, and general marketplace and other applicable considerations. Such
increased Base Salary, if any, shall then constitute Busky’s “Base Salary” for
purposes of this Agreement.

 

(b) Benefits. During the term of this Agreement, Busky shall have the right, on
the same basis as other members of senior management of the Company, to
participate in and to receive benefits under any of the Company’s executive and
employee benefit plans, insurance programs and/or indemnification agreements, as
may be in effect from time to time, subject to any applicable waiting periods
and other restrictions. In addition, Busky shall be entitled to the benefits
afforded to other members of senior management under the Company’s vacation,
holiday and business expense reimbursement policies.

 

(c) Bonuses. In addition to the Base Salary, Executive shall be eligible to
receive an annual performance bonus at a target of not less than fifty percent
(50%) of his Base Salary, with an opportunity to earn a maximum bonus of two
hundred percent (200%) of his target (the “Performance Bonus”). The Performance
Bonus is intended to qualify for the short-term deferral exception to Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) The
Performance Bonus shall have a target payment date within 2 ½ months following
the end of the fiscal year of the Company, but in no event shall the Performance
Bonus be paid later than the end of the calendar year following the end of the
fiscal year on which the Performance Bonus is based, unless such amounts have
otherwise been deferred in compliance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

(d) Expenses. In addition to reimbursement for business expenses incurred by
Busky in the normal and ordinary course of his employment by the Company
pursuant to the Company’s standard business expense reimbursement policies and
procedures, the Company shall reimburse Busky for the full amount of his
insurance costs should he elect to participate in the Company’s insurance
program(s). In addition, Busky shall be reimbursed up to $800 per month for
automobile expenses.

 

4. [Reserved]

2

 

 

5. Benefits Upon Termination.

 

(a) Termination for Cause or Termination for Other than Good Reason. In the
event of the termination of Busky’s employment by the Company for Cause (as
defined below), the termination of Busky’s employment by reason of his death or
disability, or the termination of Busky’s employment by Busky for any reason
other than Good Reason (as defined below), Busky shall be entitled to no further
compensation or benefits from the Company other than those earned under Sections
3(a), 3(b), and 3(c) through the date of termination, or in the case of any
equity awards, vested through the date of termination. Any unvested portion of
any equity awards shall thereupon terminate immediately.

 

For purposes of this Agreement, a termination for “Cause” occurs if Busky’s
employment is terminated by the Company for any of the following reasons:

 

(i)his failure to perform reasonably assigned duties as CFO of the Company after
written notice of such failure and a reasonable opportunity to remedy such
failure,

 

(ii)theft, dishonesty, or falsification of any employment or Company records by
Busky;

 

(iii)the determination by the CEO or the Board that Busky has committed an act
or acts constituting a felony or any act involving moral turpitude;

 

(iv)the determination by the CEO or the Board that Busky has engaged in willful
misconduct or gross negligence that has had a material adverse effect on the
Company’s reputation or business; or

 

(v)the material breach by Busky of any provision of this Agreement after written
notice of such breach and a reasonable opportunity to cure such breach.

 

For purposes of this Agreement, a termination for “Good Reason” occurs if Busky
terminates his employment for any of the following reasons, unless such
condition is fully corrected within thirty (30) days after Busky gives the
Company written notice thereof:

 

(i)the Company materially reduces Busky’s duties or responsibilities below what
is customary for a CFO of a business that is similar to the Company without
Busky’s consent;

 

(ii)the Company requires Busky to relocate his office more than 100 miles from
the current office of the Company without his consent; or

 

(iii)the Company has breached the terms of this Agreement and such breach
continues for more than thirty (30) days after notice from Busky to the Company
specifying the action which constitutes the breach and demanding its
discontinuance;

 

Notwithstanding the foregoing, Busky must provide the Company with written
notice of any one (1) or more of the conditions or reasons set forth in this
definition of Good Reason within ninety (90) days of the initial existence of
the condition for such condition to constitute termination for “Good Reason”,
and in no event may Busky terminate employment for Good Reason more than two (2)
years following the initial existence of the condition for which Busky is
terminating his employment.

3

 

 

(b) Termination Without Cause or Termination for Good Reason. If Busky’s
employment is terminated by the Company for any reason other than for Cause or
by reason of his death or disability, or if Busky’s employment is terminated by
Busky for Good Reason, Busky shall be entitled to:

 

(i)receive continued payment of his Base Salary, less applicable withholding, in
accordance with the Company’s normal payroll procedures, for twelve (12) months
following the termination of Busky’s employment;

 

(ii)immediate vesting of (A) all restricted stock granted on or about July 16,
2008 and (B) all stock options granted on or about July 16, 2008;

 

Notwithstanding anything to the contrary herein, no payments shall be due under
this Section 5(b) unless and until Busky shall have executed a general release
and waiver of claims against the Company, consistent with Section 8 below, and
in a form reasonably satisfactory to the Company, and the execution of such
general release and waiver shall be a condition to Busky’s rights under this
Section 5(b). In addition. if Section 409(A) of the Code requires that a payment
hereunder may not commence for a period of six(6) months following the
termination of Busky’s employment, then such payments shall be withheld by the
Company and paid as permissible, along with such other monthly payments then due
and payable.

 

6. Change of Control. If during the three (3) months prior to the public
announcement of a proposed Change of Control, or at any time following a Change
of Control, Busky’s employment is terminated by the Company for any reason other
than Cause, or terminated by Busky for Good Reason, Busky shall be entitled to,
in addition to the compensation provided in Section 5(b)(i) above, immediate
vesting of (i) all restricted stock granted on or about July 16, 2008, provided
that, for purposes of this Section 6, a “Change of Control” shall have the same
meaning as a “Change of Control” set forth in the Company’s 2006 Stock Incentive
Plan.

 

7. Employee Inventions and Proprietary Rights Assignment Agreement. Busky agrees
to abide by the terms and conditions of the Company’s standard Employee
Inventions and Proprietary Rights Assignment Agreement as previously executed by
Busky and attached hereto as Exhibit A.

 

8. Covenants Not to Compete or Solicit. During Busky’s employment and for a
period of two (2) years following the termination of Busky’s employment for any
reason, Busky shall not, anywhere in the Geographic Area (as defined below),
other than on behalf of the Company or with the prior written consent of the
Company, directly or indirectly:

 

(a) perform services for (whether as an employee, agent, consultant, advisor,
independent contractor, proprietor, partner, officer, director or otherwise),
have any ownership interest in (except for passive ownership of five percent
(5%) or less of any entity whose securities have been registered under the
Securities Act or Section 12 of the Securities Exchange Act of 1934, as
amended), or participate in the financing, operation, management or control of,
any firm, partnership, corporation, entity or business that engages or
participates in a “competing business purpose” (as defined below);

4

 

 

(b) induce or attempt to induce any customer, potential customer, supplier,
licensee, licensor or business relation of the Company to cease doing business
with the Company, or in any way interfere with the relationship between any
customer, potential customer, supplier, licensee, licensor or business relation
of the Company or solicit the business of any customer or potential customer of
the Company, whether or not Busky had personal contact with such entity; and

 

(c) solicit, encourage, hire or take any other action which is intended to
induce or encourage, or has the effect of inducing or encouraging, any employee
or independent contractor of the Company or any subsidiary of the Company to
terminate his or his employment or relationship with the Company or any
subsidiary of the Company, other than in the discharge of his duties as an
officer of the Company.

 

For the purpose of this Agreement, the term “competing business purpose” shall
mean the sale or provision of any printed materials, items, or other products
that are competitive with in any manner the products sold or offered by the
Company during the term of this Agreement. The term “Geographic Area” shall mean
the United States of America.

 

The covenants contained in this Section 8 shall be construed as a series of
separate covenants, one for each county, city, state, or any similar subdivision
in any Geographic Area. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding Sections. If, in any judicial proceeding, a court refuses to enforce
any of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be eliminated from this Agreement to the extent
necessary to permit the remaining separate covenants (or portions thereof) to be
enforced. In the event that the provisions of this Section 7 are deemed to
exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable laws.

 

9. Equitable Remedies. Busky acknowledges and agrees that the agreements and
covenants set forth in Sections 7 and 8 are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Busky breaches any of the terms of said covenants, and
that in the event of Busky’s actual or threatened breach of any such covenants,
the Company will have no adequate remedy at law. Busky accordingly agrees that,
in the event of any actual or threatened breach by Busky of any of said
covenants, the Company will be entitled to seek immediate injunctive and other
equitable relief, without bond and without the necessity of showing actual
monetary damages. Nothing in this Section 8 will be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of any damages that it is able to
prove.

5

 

 

10. Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Busky and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Busky acknowledges that by accepting
this arbitration provision he is waiving any right to a jury trial in the event
of such dispute. Notwithstanding the foregoing, this arbitration provision shall
not apply to any disputes or claims relating to or arising out of the misuse or
misappropriation of trade secrets or proprietary information.

 

 

11. Governing Law. This Agreement has been executed in the State of Illinois,
and Busky and the Company agree that this Agreement shall be interpreted in
accordance with and governed by the laws of the State of Illinois, without
regard to its conflicts of laws principles.

 

12. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns, provided that successor
or assignee is the successor to substantially all of the assets of the Company,
or a majority of its then outstanding Shares, and that such successor or
assignee assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law. In view of the
personal nature of the services to be performed under this Agreement by Busky,
she shall not have the right to assign or transfer any of his rights,
obligations or benefits under this Agreement, except as otherwise noted herein.

 

13. Code Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code) and the interpretative
guidance thereunder, including the exceptions for short-term deferrals,
separation pay arrangements, reimbursements, and in-kind distributions, and
shall be administered accordingly. The Agreement shall be construed and
interpreted with such intent. Each payment under the Agreement or any Company
benefit plan is intended to be treated as one of a series of separate payments
for purposes of Code Section 409A. In the event that any amount due to Busky
hereunder after the termination of his employment shall be considered to be
deferred compensation pursuant to Code Section 409A, and it is determined that
Busky is a “specified employee” for purposes of Code Section 409A, then the
Company shall delay the payment of such amount for six (6) months after the
termination of his employment (or until his death, if earlier) or for such other
amount of time as may be necessary to comply with the requirements of Code
Section 409A. The parties agree to make such other amendments to this Agreement
as are necessary to comply with the requirements of Code Section 409A.

 

6

 

 

14. Adjustments Due to Excise Tax .

 

(a)           If it is determined that any amount or benefit to be paid or
payable to the Executive under this Agreement or otherwise in conjunction with
his employment (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise in conjunction with his employment)
would give rise to liability of Busky for the excise tax imposed by Section 4999
of the Code, as amended from time to time, or any successor provision (the
“Excise Tax”), then the amount or benefits payable to Busky (the total value of
such amounts or benefits, the “Payments”) shall be reduced by the Company to the
extent necessary so that no portion of the Payments to the Busky is subject to
the Excise Tax.  Such reduction shall only be made if the net amount of the
Payments, as so reduced (and after deduction of applicable federal, state, and
local income and payroll taxes on such reduced Payments other than the Excise
Tax (collectively, the “Deductions”)) is greater than the excess of (1) the net
amount of the Payments, without reduction (but after making the Deductions) over
(2) the amount of Excise Tax to which the Busky would be subject in respect of
such Payments. In the event Payments are required to be reduced pursuant to this
Section 14(a), the Busky shall designate the order in which such amounts or
benefits shall be reduced in a manner consistent with Code Section 409A.

 

(b)           The independent public accounting firm serving as the Company's
auditing firm, or such other accounting firm, law firm or professional
consulting services provider of national reputation and experience reasonably
acceptable to the Company and Busky (the “Accountants”) shall make in writing in
good faith all calculations and determinations under this Section 14, including
the assumptions to be used in arriving at any calculations.  For purposes of
making the calculations and determinations under this Section 14, the
Accountants and each other party may make reasonable assumptions and
approximations concerning the application of Section 280G and Section 4999 of
the Code.  The Company and Busky shall furnish to the Accountants and each other
such information and documents as the Accountants and each other may reasonably
request to make the calculations and determinations under this Section 14.  The
Company shall bear all costs the Accountants incur in connection with any
calculations contemplated hereby.

 

15. Entire Agreement. This Agreement, including its attached Exhibit A,
constitutes the entire employment agreement between Busky and the Company
regarding the terms and conditions of his employment, with the exception of the
provision of the Company’s 2006 Stock Incentive Plan incorporated by reference
into this Agreement pursuant to Section 6 above. This Agreement supersedes all
prior negotiations, representations or agreements between Busky and the Company,
whether written or oral, concerning Busky’s employment.

 

16. No Conflict. Busky represents and warrants to the Company that neither his
entry into this Agreement nor his performance of his obligations hereunder will
conflict with or result in a breach of the terms, conditions or provisions of
any other agreement or obligation to which Busky is a party or by which Busky is
bound, including without limitation, any non-competition or confidentiality
agreement previously entered into by Busky.

 

17. Validity. Except as otherwise provided in Section 7 above, if any one or
more of the provisions (or any part thereof) of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions (or any part thereof) shall not in
any way be affected or impaired thereby.

 

18. Modification. This Agreement may not be modified or amended except by a
written agreement signed by Busky and the Company.

7

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 30th day
of April, 2012.

 

 

INNERWORKINGS, INC.,

a Delaware limited liability company

 

      /s/ Joe Busky         Joe Busky             By: /s/ Eric D. Belcher      
  Eric D. Belcher      

 

 

8

 

